Citation Nr: 1635796	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease/bursitis of the left hip.  

2.  Entitlement to a rating in excess of 10 percent for left upper thigh trauma with cystic mass, to include scar.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In September 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  In August 2012, the Veteran testified via videoconference hearing before the undersigned Veterans Law Judge. Transcripts of those hearings are of record.  

In October 2012, the Board remanded the rating issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  In a June 2013 rating decision, the AOJ granted "service connection" for a painful scar of the Veteran's left upper thigh, characterizing the scar as secondary to service-connected disability of the left upper thigh trauma with cystic mass.  Documented in a March 1992 VA examination report is that the Veteran developed a "cyst" following his in-service left thigh injury and it was surgically removed at a VA medical facility in 1985.  The 1992 examination report documents that he had an 8 cm scar of his left upper thigh.  This is the same scar as the 8 centimeter (cm.) long by 0.1 cm. wide (0.8 square centimeters (sq. cm.)) scar found to be painful on examination on November 27, 2012.  

Regardless of the date of "service connection" for the scar, the scar was part and parcel to his left upper thigh trauma with cystic mass disability for which service connection had been established prior to when the Veteran filed his claims for increased ratings on March 23, 2007.  Indeed, the left upper thigh trauma with cystic mass was always to be evaluated based on either the criteria for scars or the criteria for limitation of function due to a skin disability.  This is because the AOJ had initially evaluated the disability under the criteria for benign neoplasms, which in turn directs the rater to rate the disability under the criteria for scars or limitation of function, based on the character of the manifestation.  

When the Veteran requested a higher disability rating for his left upper thigh trauma with cystic mass, he was necessarily seeking the highest rating available for all disability directly resulting from the service-connected condition, whether through one or more separate ratings.  Clearly, the scar resulting from removal of the cystic mass is not a "secondary" condition but is merely a direct manifestation of the left upper thigh trauma with cystic mass disability.  

Based on the above, the Board has jurisdiction to consider the appropriate disability rating for any and all manifestations of his service connected left upper thigh trauma with cystic mass, including the rating for the scar, for all periods on appeal based on his March 23, 2007 claim for an increase and subsequent appeal to the Board of the July rating decision that adjudicated that claim.  

In an October 2014 decision, the Board, in pertinent part, denied an initial rating in excess of 10 percent for degenerative joint disease/bursitis of the left hip; granted an increased, 10 percent rating for left upper thigh trauma with cystic mass, to include a scar, for the portion of the appeal period prior to November 27, 2012; denied a rating in excess of 10 percent for this disability for the entire appeal period; and remanded the claim for a TDIU for further development.  

The Veteran appealed the denials.  

In a February 2016 memorandum decision, the Court of Appeals for Veterans' Claims (Court) vacated the Board's denials and remanded these matters back to the Board for readjudication consistent with the decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board apologies for the delays in the full adjudication of this case. 

REMAND

In the February 2016 memorandum decision, the Court found that a November 2012 VA examiner failed to address what, if any, functional loss the appellant experienced during flare-ups as required by applicable case-law.  

Also, although the Board addressed the appellant's claimed flare-ups in its decision, this discussion was limited to 2 complaints of increased pain, 4 to 5 years before this most recent VA examination and a single notation of "no limitation of motion."  The Court found that this discussion was insufficient and vacated the Board's decision denying the increased ratings for the Veteran's left hip and left thigh disabilities.   Given the Court's decision, remand to the AOJ is required to afford the Veteran with a current VA examination, which adequately addresses his reported flare-ups.  

Also, as the claim for a TDIU is inextricably intertwined with the claims for increase, it must also be remanded.  Additionally, in the October 2014 Board remand, the AOJ was instructed to afford the Veteran an examination to assess the impact of his service-connected disabilities on his ability to work.  It does not appear that this examination has been performed.  Consequently, on remand, the VA examiner should perform it.  Prior to arranging for the examination, the AOJ should update the record with any more recent records of VA treatment and evaluation of the left hip and thigh and the Veteran's other service-connected disabilities.  

Accordingly, the case is remanded for the following action:

1.  Obtain records of VA treatment and evaluation for the Veteran's service-connected left hip and thigh disabilities, as well as for his other service-connected disabilities, dated since May 2015.   

2.  Arrange for a VA examination by an appropriate physician to determine the current severity of the veteran's service connected left hip and thigh disabilities and to assess the impact of the Veteran's service connected disabilities on his ability to work.  The Veteran's claims file should be made available for review by examiner in conjunction with the examination.  Any indicated tests, including range of motion studies with repetitive use testing, should be performed.  

To comply with the instructions from the February 2016 decision of the U.S. Court of Appeals for Veterans Claims, the examiner should specifically describe the type, frequency and duration of any flare-ups of the service-connected left hip and left thigh disabilities suffered by the Veteran.  The examiner should then provide an opinion concerning the level of additional functional loss suffered by the Veteran during flare-ups of these respective disabilities.  

This opinion should be expressed as the amount of additional limitation of motion occurring during a flare-up, including due to weakened movement, excess fatigability, incoordination and/or pain. 

The examiner should also provide an assessment of the functional impairment that results from the combination of the Veteran's service-connected disabilities ((I.e. bilateral pes planus, bilateral hallux valgus with status post right bunionectomy with wound dehiscence, left hip degenerative joint disease/bursitis, left thigh disability and residuals of left knee laceration) in relation to the Veteran's ability to function and perform tasks in a work setting.  

The VA examiner should provide a rationale for all opinions rendered.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state this for the record and provide a specific reason for this conclusion.

3.  This is a highly complex case back from the Veteran's Court several times.  Review the medical examination report to ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Readjudicate the claim.  In so doing, specifically consider whether referral for extraschedular consideration is warranted in regard to the claims for increased ratings and the claim for a TDIU.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  

The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




